Citation Nr: 1412727	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of a right wrist fracture.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on May 10, 2012.  A transcript of the hearing is of record.  

The  Board finds that a claim for service connection for a right hand disorder exclusive of the wrist been raised by the record via his written contentions and his hearing testimony that reference problems with the right hand and fingers above the wrist itself.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter.  The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  At his Travel Board hearing, the Veteran described receiving treatment from an orthopedic surgeon named Dr. Miller in Millersburg, Ohio in 2006-2007.  Although there are records obtained from his primary care provider, these records from this orthopedic surgeon are not associated with the claims file.  

Additionally, the Board finds that the opinion from the VA examiner of October 2009 does not appear to be based on adequate review of the evidence.  Of note, the VA examiner indicated that the service treatment records documented a fracture of the distal right metacarpal on X-ray in 1968, but that it was unclear as to which metacarpal.  The examiner did not reference the September 1972 separation examination which indicated the fracture involved the right fifth metacarpal.  Additionally the Veteran's May 2012 hearing testimony, in which he detailed the injury to his right hand and wrist in an altercation in service was not available for review.  Thus the Board finds that an addendum opinion should be obtained to include review of all available evidence.

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should request that the Veteran provide the additional information necessary to obtain the records from the orthopedic surgeon named Dr. Miller in Millersburg, Ohio who treated his right wrist in 2006-2007, in addition to names and addresses of any additional health care providers who have provided treatment for his right wrist disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  Thereafter, following the completion of the above entire claims file, to include a complete copy of the REMAND, should be returned to the examiner(s) who conducted the October 2009 VA hand examination for to obtain the following addendum opinion.  If this examiner is no longer available the claims file should be associated with the appropriate medical professional.  After review of the evidence in the claims file and electronic record, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran has a right wrist disorder that manifested during, or as a result of, active military service, to include the right hand injury documented therein.  In addressing this matter, the examiner must consider not only the evidence shown in the service treatment records, but also the lay history provided by the Veteran regarding a history of having injured his right hand during service.  A complete rationale for all opinions offered must be provided.  

3.  The RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



